         Case 1:17-bk-12408-MB               Doc 603 Filed 02/14/19 Entered 02/14/19 19:34:37                       Desc
                                              Main Document    Page 1 of 14

                                            Office of the United States Trustee
                         In re: ICPW Liquidation                           Post-Confirmation Status
                         Corporation, a California                                 Report
                         corporation, et al.
                                                                        Quarter Ending:
                         Chapter 11 Case No: Lead Case                  12/31/18
                         No.: 1:17-bk-12408-MB
                         Jointly administered with:
                         1:17-bk-12409-MB

 Attorney/Professional - Name, Address, Phone & FAX:                 Person responsible for report - Name, Address, Phone & FAX
 Samuel R. Maizel & Tania M. Moyron                                  Matthew Pliskin
 DENTONS US LLP                                                      3902 Henderson Blvd., Suite 208-336
 601 South Figueroa Street, Suite 2500                               Tampa, FL 33629
 Los Angeles, California 90017-5704                                  Telephone: (917) 543-2568
 Telephone: (213) 623-9300
 Facsimile: (213) 623-9924

 Date Order was entered confirming plan          February 13, 2018

 Disbursing Agent (if any) (Please print)        Upon entry of an order granting the Joint Motion By Escrow Agent And The
                                                 Trustee Of The Trust For Approval Of Stipulation Approving Transfer Of Escrow
                                                 [Docket No. 561], KCC LLC will be the disbursing agent.


 SUMMARY OF DISBURSEMENTS MADE DURING THE QUARTER

 Disbursements made under the plan               $84,909.16

 Other Disbursements                             $228,211.61

                          Total Disbursements    $313,120.77


 Projected date of final decree                  TBD based on resolution of litigation.

 What needs to be achieved before a final        Resolution of litigation against former officers, Radians Wareham Holding,
 decree will be sought? (Attach a separate       Inc. (“Radians”) and other third parties.
 sheet if necessary)


 Narrative of events which impact upon the       The arbitration actions against the Debtors' former Officers and Senior Vice
 ability to perform under the reorganization     President–Supply Chain have been consolidated. The parties are engaging in
 plan or other significant events that have      discovery. The hearing (trial) is scheduled to take place in November 2019.
 occurred during the reporting period (Attach    Additionally, as part of the first interim distribution, the Trustee made
 a separate sheet if necessary)                  distributions to certain beneficial interest holders which were not captured in
                                                 the last reporting period.




 Date last U. S. Trustee fee paid                November 20, 2018



)Revised December 2001                 POST-CONFIRMATION STATUS REPORT (Page 1 of 1)                                      USTLA-7
         Case 1:17-bk-12408-MB       Doc 603 Filed 02/14/19 Entered 02/14/19 19:34:37                       Desc
                                      Main Document    Page 2 of 14
 Amount Paid                              $15,369.47 & $325.00

I declare under penalty of perjury that the information contained in the document is true, complete and correct.




 Date February 13, 2019                                   Signature of person responsible for this report




This report is to be filed with the U.S. Trustee quarterly until a final decree is entered. This
report is for U.S. Trustee purposes only. You may be required to file additional reports with the
Bankruptcy Court.




)Revised December 2001           POST-CONFIRMATION STATUS REPORT (Page 2 of 1)                                 USTLA-7
      Case 1:17-bk-12408-MB                               Doc 603 Filed 02/14/19 Entered 02/14/19 19:34:37                                              Desc
MONTHLY OPERATING REPORT -
                                                           Main Document    Page 3 of 14
                                                                                                                                                ATTACHMENT NO. 1
POST CONFIRMATION




                                                             QUESTIONNAIRE
                                                                                                                                     YES*       NO
1.     Have any assets been sold or transferred outside the normal course of business, or outside
       the Plan of Reorganization during this reporting period?                                                                             x
2.     Are any post-confirmation sales or payroll taxes past due?
                                                                                                                                            x
3.     Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?
                                                                                                                                            x
4.     Is the Debtor current on all post-confirmation plan payments?
                                                                                                                                 x


                *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.

       The Debtor is current on all post-confirmation plan payments


                                                     INSURANCE INFORMATION
                                                                                                                                     YES        NO*
1.     Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
       compensation, and other necessary insurance coverages in effect?                                                                     x
2.     Are all premium payments current?
                                                                                                                         x
                *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.

                                     No physical operation or location to insure, E&O Coverage is maintiained as stated below.


                                                                      CONFIRMATION OF INSURANCE
                                                                                                                                     Payment Amount    Delinquency
                       TYPE of POLICY            and            CARRIER                                Period of Coverage             and Frequency     Amount
Professional Liability Full Program - Underwriters at Lloyd's, London                               5/23/18-19                       8576.16 Annual         0




                          DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:




     Estimated Date of Filing the Application for Final Decree: ____________________
     Case 1:17-bk-12408-MB                                 Doc 603 Filed 02/14/19 Entered 02/14/19 19:34:37                                                        Desc
MONTHLY OPERATING REPORT -
                                                            Main Document    Page 4 of 14
                                                                                                                                                            ATTACHMENT NO. 2
POST CONFIRMATION



                                                   CHAPTER 11 POST-CONFIRMATION
                                               SCHEDULE OF RECEIPTS AND DISBURSEMENTS


Case Name:                   ICPW Liquidation Corporation, a California Corporation, et al.

Case Number:                 17-bk-1408-MB

Date of Plan Confirmation:                                                                    2/28/2018

                                   All items must be answered. Any which do not apply should be answered “none” or “N/A”.


                                                                                                               Quarterly         Post Confirmation Total
1.   CASH (Beginning of Period)                                                                           $       5,238,993.75 $            15,367,377.27


2.   INCOME or RECEIPTS during the Period                                                                 $          20,378.44 $               231,588.61
                             NOTE : $34,217.78 of the PCT receipts were payments from BBI customers to be remitted to BBI
3.   DISBURSEMENTS
     a.   Operating Expenses (Fees/Taxes):
          (i)              U.S. Trustee Quarterly Fees                                                    $          15,694.47 $               100,383.44
          (ii)             Federal Taxes                                                                                                       100,000.00
          (iii)            State Taxes                                                                                                          41,597.38
          (iv)             Other Taxes                                                                                                               0.00

     b.   All Other Operating Expenses:                                                                   $         212,517.14 $             2,020,941.01
                            Note: Includes $0 and $1,121,995.90 remitted to BBI
     c.   Plan Payments:
          (i)               Administrative Claims                                                         $               0.00 $             1,282,400.39
          (ii)              Class One*                                                                                    0.00                  55,516.47
          (iii)             Class Two                                                                                     0.00                       0.00
          (iv)              Class Three                                                                                   0.00                       0.00
          (v)               Class Four                                                                                    0.00                       0.00
          (vi)              Trust Beneficiaries                                                                      84,909.16               7,051,297.44
                            (Attach additional pages as needed)
                            * Note: Re-issuance of payments already scheduled

     Total Disbursements (Operating & Plan)                                                               $         313,120.77 $            10,652,136.13

1.   CASH (End of Period)                                                                                 $       4,946,829.75 $             4,946,829.75
      Case 1:17-bk-12408-MB                                             Doc 603 Filed 02/14/19 Entered 02/14/19 19:34:37 Desc
MONTHLY OPERATING REPORT -
                                                                         Main Document    Page 5 of 14                 ATTACHMENT NO. 3
POST CONFIRMATION




                                                                                        CHAPTER 11 POST-CONFIRMATION
                                                                                        BANK ACCOUNT RECONCILIATIONS
                                                                                      Prepare Reconcilation for each Month of the Quarter

Bank Account Information
                                                  Account               Account        Account       Account                  Account           Account          Account          Account           Account
                                                      #1                   #2             #3           #4                       #5                #6               #7               #8                #9
Name of Bank:                                  Capital One          Signature Bank Signature Bank TD Bank                  TD Bank           TD Bank          TD Bank          TD Bank           TD Bank

Account Number:                                       0575                0112              0120               4123               3018              9869            9893              4074             4058
                                                                                      Excess Cash                          Operating
Purpose of Account (Operating/Payroll/Tax)     Disbursement         Disbursment       Reserve            Disbursement      Reserve           Class 1 Reserve Tax Reserve       Class 3 Reserve Class 4 Reserve

Type of Account (e.g. checking)                Checking             Checking          Checking           Checking          Money Market Money Market Money Market Money Market Money Market

1. Balance per Bank Statement Beginning of period     14,048.76         165,784.18         29,000.12          47,313.66       1,699,032.37       384,519.54        90,572.90      2,314,984.75       251,616.27
Deposits                                                     0.00                                27.11        58,905.07          2,844.07            653.16          153.85           3,932.30          427.40
Withdrawals                                                  0.00          -995.00                                  0.00        -58,905.07
1. Balance per Bank Statement                         14,048.76         164,789.18         29,027.23         106,218.73       1,642,971.37       385,172.70        90,726.75      2,318,917.05       252,043.67
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks                                         -119,786.28                           -23,040.00
4. Other Reconciling Items

5. Month End Balance (Must Agree with Books)          14,048.76          45,002.90         29,027.23          83,178.73       1,642,971.37       385,172.70        90,726.75      2,318,917.05       252,043.67


Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information
                                                     Date of           Current           Current            Current           Current           Current          Current          Current           Current
        Bank / Account Name / Number                Purchase            Value             Value              Value             Value             Value            Value            Value             Value
N/A




Note: Attach copy of each investment account statement.
           Case 1:17-bk-12408-MB                                                                       Doc 603 Filed 02/14/19 Entered 02/14/19 19:34:37                                                                                                                                                         Desc
MONTHLY OPERATING REPORT -
                                                                                                        Main Document    Page 6 of 14                                                                                                                                                                           ATTACHMENT NO. 3
POST CONFIRMATION




                                                                                                                                           CHAPTER 11 POST-CONFIRMATION
                                                                                                                                           BANK ACCOUNT RECONCILIATIONS
                                                                                                                                          Prepare Reconcilation for each Month of the Quarter

Bank Account Information
                                                    Account              Account        Account        Account        Account        Account        Account        Account       Account                                      Account            Account           Account          Account           Account
                                                        #1                  #4             #5             #6             #7             #8             #9            #10           #11                                          #12                #13               #14              #15               #16
Name of Bank:                                    Capital One         Signature Bank Signature Bank Signature Bank Signature Bank Signature Bank Signature Bank Signature Bank TD Bank                                      TD Bank            TD Bank           TD Bank          TD Bank           TD Bank

Account Number:                                           0575             0112              0120                0139                7032               7040              7059               7067               4123              3018               9869             9893              4074             4058
                                                                                       Excess Cash         Operating                                                                                                       Operating
Purpose of Account (Operating/Payroll/Tax)       Disbursement        Disbursment       Reserve             Reserve             Class 1 Reserve Tax Reserve          Class 3 Reserve Class 4 Reserve Disbursement           Reserve            Class 1 Reserve Tax Reserve        Class 3 Reserve Class 4 Reserve

Type of Account (e.g. checking)                  Checking            Checking          Checking            Checking            Checking           Checking          Checking           Checking          Checking          Money Market       Money Market      Money Market     Money Market      Money Market

1. Balance per Bank Statement Beginning of period      14,336.94         295,677.85         28,840.15         1,743,591.01         383,923.49          90,443.20       2,311,325.98        251,231.08               0.00               0.00             0.00              0.00              0.00             0.00
Deposits                                                      0.00                                159.97               52.55              11.57                                69.66                          47,313.66       1,746,360.03        384,534.54         90,587.90      2,314,999.75       251,631.27
Withdrawals                                                -288.18       -129,893.67                0.00     -1,743,643.56         -383,935.06         -90,443.20     -2,311,395.64       -251,231.08               0.00        -47,327.66             -15.00           -15.00            -15.00           -15.00
1. Balance per Bank Statement                          14,048.76         165,784.18         29,000.12                   0.00               0.00              0.00               0.00              0.00        47,313.66       1,699,032.37        384,519.54         90,572.90      2,314,984.75       251,616.27
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks
4. Other Reconciling Items

5. Month End Balance (Must Agree with Books)           14,048.76         165,784.18         29,000.12                   0.00               0.00              0.00               0.00              0.00        47,313.66       1,699,032.37        384,519.54         90,572.90      2,314,984.75       251,616.27


Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information
                                                      Date of            Current           Current             Current             Current           Current            Current           Current           Current            Current            Current          Current           Current          Current
           Bank / Account Name / Number              Purchase             Value             Value               Value               Value             Value              Value             Value             Value              Value              Value            Value             Value            Value
N/A




Note: Attach copy of each investment account statement.
      Case 1:17-bk-12408-MB                                     Doc 603 Filed 02/14/19 Entered 02/14/19 19:34:37                                                                                            Desc
MONTHLY OPERATING REPORT -
                                                                 Main Document    Page 7 of 14
                                                                                                                                                                                                   ATTACHMENT NO. 3
POST CONFIRMATION




                                                                               CHAPTER 11 POST-CONFIRMATION
                                                                               BANK ACCOUNT RECONCILIATIONS
                                                                            Prepare Reconcilation for each Month of the Quarter

Bank Account Information
                                                  Account               Account        Account        Account        Account        Account        Account        Account
                                                      #1                   #4             #5             #6             #7             #8             #9             #4
Name of Bank:                                  Capital One          Signature Bank Signature Bank Signature Bank Signature Bank Signature Bank Signature Bank Signature Bank

Account Number:                                       0575                0112              0120                0139              7032                7040                7059                7067
                                                                                      Excess Cash         Operating
Purpose of Account (Operating/Payroll/Tax)     Disbursement         Disbursment       Reserve             Reserve           Class 1 Reserve Tax Reserve             Class 3 Reserve Class 4 Reserve

Type of Account (e.g. checking)                Checking             Checking          Checking            Checking          Checking            Checking            Checking            Checking

1. Balance per Bank Statement Beginning of period     14,627.09         263,498.51          28,813.22        1,897,967.06        383,564.98          90,358.74         2,309,167.67         250,996.48
Deposits                                                     0.00       156,094.09               26.93           1,718.04              358.51              84.46           2,158.31                234.60
Withdrawals                                               -290.15       -123,914.75                0.00       -156,094.09                0.00                0.00                0.00                0.00
1. Balance per Bank Statement                         14,336.94         295,677.85          28,840.15        1,743,591.01        383,923.49          90,443.20         2,311,325.98         251,231.08
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks
4. Other Reconciling Items

5. Month End Balance (Must Agree with Books)          14,336.94         295,677.85          28,840.15        1,743,591.01        383,923.49          90,443.20         2,311,325.98         251,231.08


Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information
                                                     Date of           Current           Current             Current           Current             Current              Current            Current
       Bank / Account Name / Number                 Purchase            Value             Value               Value             Value               Value                Value              Value
N/A




Note: Attach copy of each investment account statement.
   Case 1:17-bk-12408-MB                     Doc 603 Filed 02/14/19 Entered 02/14/19 19:34:37                                           Desc
                                              Main Document    Page 8 of 14
MONTHLY OPERATING REPORT -                                                                                       ATTACHMENT NO. 4
POST CONFIRMATION

                                            CHAPTER 11 POST-CONFIRMATION
                                       CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                             Capital One
Account Number                                                                   0575
Purpose of Account (Operating/Payroll/Personal)                          Disbursement
Type of Account (e.g., Checking)                                         Checking

  Check        Date of
 Number      Transaction                       Payee                                    Purpose or Description                      Amount
eft             10/16/2018 Capital One                                   Bank Fees                                                    290.15
eft             11/16/2018 Capital One                                   Bank Fees                                                    288.18
                                                                                                                   TOTAL              578.33

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
   Case 1:17-bk-12408-MB                    Doc 603 Filed 02/14/19 Entered 02/14/19 19:34:37                  Desc
                                             Main Document    Page 9 of 14
MONTHLY OPERATING REPORT -                                                                        ATTACHMENT NO. 4
POST CONFIRMATION

                                            CHAPTER 11 POST-CONFIRMATION
                                       CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                     Signature Bank
Account Number                                                            0112
Purpose of Account (Operating/Payroll/Personal)                  Escrow
Type of Account (e.g., Checking)                                 Checking

 Check         Date of
Number       Transaction                       Payee                         Purpose or Description           Amount
     1339        10/9/2018   Scott Jarus                      Trust Board Services                             10,000.00
     1340        10/5/2018   Pat O'Brien                      Trust Board Services                             10,000.00
Wire             10/2/2018   Ronald L Chez, Inc               Trust Board Services                             10,000.00
     1341       10/19/2019   MLPF& S CUST FPO- JEFFREY D CORDES
                                                              Distribution
                                                                IRRA                                           41,750.00
     1342        11/1/2018   Solomon & Cramer                 Legal Fees                                       12,086.63
     1343        11/6/2018   Dentons LLP                      Legal Fees                                       80,086.01
     1344       10/31/2018   Kurtzman Carson Consultants      Support - Distribution                            7,966.98
     1345       11/14/2018   Matthew Pliskin                  Trustee Payment                                   9,265.00
     1346        11/7/2018   Chris Jutten                     Distribution                                      2,114.05
     1347        11/2/2018   Patrick Juetten                  Distribution                                      8,076.04
     1348       10/30/2018   Brain Sheeny                     Distribution                                        845.52
     1349       11/21/2018   Ed Wetherbee                     Distribution                                        483.97
     1350        11/7/2018   US Trustee                       US Trustee Payment                               15,369.47
     1351        11/7/2018   US Trustee                       US Trustee Payment                                  325.00
     1353        12/6/2018   United Retirement                Administration fees                                 995.00
     1337        10/1/2018   Solomon & Cramer LLP             Legal Fees                                        2,935.80
     1334        10/2/2018   Writser Pier Cleveringa          Distribution                                     18,203.00
     1192        10/3/2018   DAVID G HILL                     Distribution                                        636.44
     1338        10/3/2018   Dentons LLP                      Legal Fees                                       11,442.70
     1333        10/9/2018   Guy Shamir                       Distribution                                      3,540.40
     1328       10/26/2018   Estate of DONALD P ELLIOTT       Distribution                                      6,593.91
     1324       11/30/2018   Schacter Revoc Trust 2/5/98      Distribution                                      2,087.50

                                                                                                      TOTAL   254,803.42


holding check and anticipated delivery date of check.
   Case 1:17-bk-12408-MB                     Doc 603 Filed 02/14/19 Entered 02/14/19 19:34:37                                           Desc
                                              Main Document    Page 10 of 14
MONTHLY OPERATING REPORT -                                                                                       ATTACHMENT NO. 4
POST CONFIRMATION

                                           CHAPTER 11 POST-CONFIRMATION
                               Outstanding CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                             Signature Bank
Account Number                                                                    0112
Purpose of Account (Operating/Payroll/Personal)                          Escrow
Type of Account (e.g., Checking)                                         Checking

  Check        Date of
 Number      Transaction                       Payee                          Purpose or Description                                Amount
    1032          6/7/2018   The Vanguard Group               Trust Distribution                                                     29,997.29
    1037          6/7/2018   MILWAUKEE DEF COMP BOARD TTEE Trust Distribution                                                        20,405.73
    1051          6/7/2018   BRENT ALLEN FLETCHER TTEE; BRENT ALLEN
                                                              Trust Distribution
                                                                     FLETCHER REV TRUST U/A                                          13,245.86
    1067          6/7/2018   BRUCE G KLASS                    Trust Distribution                                                      9,549.90
    1077          6/7/2018   Goldman Sachs                    Trust Distribution                                                      8,350.00
    1085          6/7/2018   SEGAL FAMILY TRUST               Trust Distribution                                                      6,593.91
    1087          6/7/2018   STANLEY M RUMBOUGH JR            Trust Distribution                                                      6,366.54
    1119          6/7/2018   ARTHUR GERRICK                   Trust Distribution                                                      4,175.00
    1125          6/7/2018   JAMES SEIBEL                     Trust Distribution                                                      3,618.39
    1131          6/7/2018   ROBERT H KEELEY & SANDRA D KEELEYTrust
                                                               JT TEN
                                                                    Distribution                                                      3,183.27
    1156          6/7/2018   Cantor Fitzgerald & Co.          Trust Distribution                                                      1,633.43
    1157          6/7/2018   ROBERT C CLARK                   Trust Distribution                                                      1,591.68
    1158          6/7/2018   MILWAUKEE DEF COMP BOARD TTEE Trust Distribution                                                         1,273.46
    1166          6/7/2018   KIM WOODWORTH & BILL WOODWORTHTrust Distribution                                                         1,085.50
    1167          6/7/2018   SSBT TTEE                        Trust Distribution                                                      1,068.80
    1170          6/7/2018   MILWAUKEE DEF COMP BOARD TTEE Trust Distribution                                                         1,002.00
    1185          6/7/2018   LOIS B MAY TTEE                  Trust Distribution                                                        751.50
    1202          6/7/2018   STEVE FEDEA                      Trust Distribution                                                        422.59
    1205          6/7/2018   OWEN BENNETT MULLER              Trust Distribution                                                         417.5
    1209          6/7/2018   JOSHUA CRINKLAW                  Trust Distribution                                                         417.5
    1214          6/7/2018   JOSHUA LOUIS CAIN                Trust Distribution                                                         417.5
    1224          6/7/2018   ELIZABETH ROSNER                 Trust Distribution                                                        293.34
    1225          6/7/2018   ELIZABETH ROSNER                 Trust Distribution                                                        292.25
    1226          6/7/2018   JOE WORDEN                       Trust Distribution                                                        274.88
    1227          6/7/2018   KEALA STANFILL                   Trust Distribution                                                        263.61
    1233          6/7/2018   KIMIKO ANN SNYDER                Trust Distribution                                                        208.75
    1234          6/7/2018   TARBY BRYANT                     Trust Distribution                                                        203.24
    1240          6/7/2018   MILES POTEAT EGGART              Trust Distribution                                                          167
    1250          6/7/2018   REYHEENA EIDARIUS                Trust Distribution                                                        125.25
    1252          6/7/2018   MIKE SALOMON                     Trust Distribution                                                        109.64
    1261          6/7/2018   AUSTIN RUIZ WATKINS              Trust Distribution                                                          83.5
    1272          6/7/2018   Turner VonAlman                  Trust Distribution                                                         35.91
    1325         8/30/2018   KNUTE LEE                        Trust Distribution                                                      2161.56

                                                                                                                   TOTAL            119,786.28

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
   Case 1:17-bk-12408-MB                    Doc 603 Filed 02/14/19 Entered 02/14/19 19:34:37                Desc
                                             Main Document    Page 11 of 14
MONTHLY OPERATING REPORT -                                                                      ATTACHMENT NO. 4
POST CONFIRMATION

                                            CHAPTER 11 POST-CONFIRMATION
                                       CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                TD Bank
Account Number                                                     4123
Purpose of Account (Operating/Payroll/Personal)             Operating
Type of Account (e.g., Checking)                            Checking

  Check        Date of
 Number      Transaction                    Payee                          Purpose or Description           Amount
ACH             12/31/2018   TD Bank                        Maintenance Fee                                      30.00
   995001       12/10/2018   Solomon & Cramer               Legal Fees                                       21,738.95
   995004       12/27/2018   FTI Consulting                 Litigation Support                               12,324.62
   995003       12/28/2018   Dentons LLP                    Legal Fees                                       23,540.45
ACH             11/30/2018   TD Bank                        Maintenance Fee                                      30.00
                                                                                                    TOTAL    57,664.02


holding check and anticipated delivery date of check.
   Case 1:17-bk-12408-MB                     Doc 603 Filed 02/14/19 Entered 02/14/19 19:34:37                                           Desc
                                              Main Document    Page 12 of 14
MONTHLY OPERATING REPORT -                                                                                       ATTACHMENT NO. 4
POST CONFIRMATION

                                           CHAPTER 11 POST-CONFIRMATION
                               Outstanding CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                             TD Bank
Account Number                                                                    4123
Purpose of Account (Operating/Payroll/Personal)                          Operating
Type of Account (e.g., Checking)                                         Checking

  Check        Date of
 Number      Transaction                  Payee                                         Purpose or Description                      Amount
   995002       12/26/2018 Solomon & Cramer                              Legal Fees                                                  21,063.75
   995005       12/26/2018 Hemming & Morse                               Litigation Support                                           1,976.25
                                                                                                                   TOTAL             23,040.00

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
                    Case 1:17-bk-12408-MB      Doc 603 Filed 02/14/19 Entered 02/14/19 19:34:37           Desc
                                                Main Document    Page 13 of 14

Interest




                Account    Account    Account    Account     Account                   Account        Account         Account
                  #1          #4         #5         #6          #7                       #8             #9              #10
                         Signature  Signature  Signature Signature
Name of Bank:Capital One Bank       Bank       Bank        Bank                     Signature Bank Signature Bank Signature Bank
Account Num        0575        0112       0120        0139       7032                     7040           7059           7067

                                        Excess Cash Operating Class 1
Purpose of Account
             Disbursement   Disbursment Reserve
                    (Operating/Payroll/Tax)           Reserve      Reserve        Tax Reserve     Class 3 Reserve Class 4 Reserve
Type of Account
             Checking
                (e.g. checking)
                            Checking    Checking      Checking     Checking       Checking        Checking         Checking
Month
  10/31/2018                                    26.93     1,718.04         358.51           84.46         2,158.31          234.60
  11/30/2018                                    26.19        52.55          11.57                            69.66
  12/31/2018                                    27.11
                                    0.00        80.23      1,770.59        370.08            84.46        2,227.97          234.60
                 Case 1:17-bk-12408-MB        Doc 603 Filed 02/14/19 Entered 02/14/19 19:34:37          Desc
                                               Main Document    Page 14 of 14




  Account     Account           Account          Account            Account              Account
    #11         #12               #13              #14                #15                  #16

TD Bank    TD Bank           TD Bank          TD Bank           TD Bank              TD Bank
      4123       3018              9869             9893              4074                 4058

Disbursemen Operating
t           Reserve      Class 1 Reserve Tax Reserve            Class 3 Reserve      Class 4 Reserve
Checking    Money Market Money Market Money Market              Money Market         Money Market


                   2774.02           610.05             143.7             3672.77              399.19
                  2844.07            653.16            153.85               3932.3              427.4
       0.00       5,618.09         1,263.21            297.55             7,605.07             826.59
